Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are presented for examination.
Applicants’ drawings filed November 12, 2019 and the information disclosure statement filed April 21, 2020 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rendered indefinite by the phrase “use of” which is not an acceptable claim language used in the U.S. Patent Office and is normally rejected under 35 U.S.C. 101, but since the Examiner understands the claims are “method of  use”, then the rejection is made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2712613 A1, hereby known as Babnik of PTO-1449 in view of WO 2004/006887 A2, hereby known as Harel et al. of PTO-1449.
Babnik teaches a method for treating or preventing a skin reaction associated with anti-VEGF-therapy such as skin rash or Hand Foot Syndrome (HFS) with vitamin K1.  Note the anti-VEGF therapy is a treatment with a VEGF-inhibitor such as sorafenib (known to cause hand-foot skin reaction).  Note page 6, claim 10 teaches the formulation is in a liquid or solid.
The instant invention differs from the cited reference in that the cited reference does not teach the hand-foot skin reaction caused or induced by sorafenib is treated with nicotinamide.  However, the secondary reference, Harel et al., teaches nicotinamide is effective for the treatment of skin pathologies.  Note page 21, lines 4-12 teaches the skin pathologies includes epidermal cells of the skin.  Also note page 27, lines 9-14 teaches the acceptable carriers for pharmaceutical preparations; page 27, lines 15-26 for liquid and solid formulations.
Clearly, one skilled in the art would have assumed the use of nicotinamide to the treated hand-foot skin reaction induced by sorafenib is obvious since nicotinamide is known the skin pathologies of the epidermal cells in the absence of evidence to the contrary.
The instant invention differs from the cited references in that the cited references do not teach the ratios of each agent is combined to for the instant composition.  However, to determine a ratio for each individual agent having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum ratios of each agent to get the maximum effectiveness in the absence of evidence to the contrary.
	Claims 1-3 are not allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629